EXHIBIT SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT is entered into as of August 12, 2008 (the “Agreement”), by and by and among AFH HOLDINGS I, INC., a Delaware corporation (the “Company”), AFH Holding & Advisory, LLC (“AFH Advisory”), and each of the undersigned buyers identified on the signature pages hereto and on Schedule A attached hereto (collectively, the “Buyers”).Each party to this Agreement is referred to herein as a “Party,” and they are all referred to collectively as “Parties.” W I T N E S S E T H: WHEREAS, prior to the issuance of securities under this Agreement, the Company had a total of 100,000,000 shares of common stock authorized, of which 4,000,000 were issued and outstanding, and all of which are held by AFH Advisory; WHEREAS, certain Buyers previously invested an aggregate of $870,000 in an entity by the name of Jiangxi Guixi Yi Xin Copper Co., Inc. (the “Yi Xin Investors”), a Delaware corporation, in contemplation of a business combination involving Jiangxi Guixi Yi Xin Copper Co. in China, and this transaction is being rescinded in order for the Yi Xin Investors to re-invest these funds into the Company; WHEREAS, the Company and the Buyers desire to enter into this Agreement pursuant to which the Company will issue a total of 870,000 shares of its common stock to the Buyers for aggregate consideration of $1.00 per share; WHEREAS, as a condition to the consummation of the securities purchase contemplated under this Agreement, AFH Advisory agrees to have cancelled a total of 2,870,000 shares of common stock held by it, leaving it with a balance of 1,130,000 shares of common stock for AFH Advisory; WHEREAS, it is contemplated that the Company will provide the Buyers with registration rights pursuant to a registration rights agreement to be entered into concurrently herewith (“Registration Rights Agreement”); WHEREAS, the board of directors of the Company have duly approved the foregoing issuance of Shares. NOW, THEREFORE, in consideration of the premises and of the mutual representations, warranties and agreements set forth herein, the Parties hereto agree as follows: ARTICLE I PURCHASE OF SECURITIES 1.1Incorporation of Recitals.The provisions and recitals set forth above are hereby referred to and incorporated herein and made a part of this Agreement by reference. 1.2Purchase of Shares.Subject to the terms and conditions of this Agreement, on the Closing Date (as hereinafter defined) the Company shall issue and each of the Buyers shall purchase such amount of the Shares and for such consideration set forth opposite such Buyer’s name (the aggregate purchase price referred to herein as the “Purchase Price”) as set forth on Schedule A attached hereto. Securities Purchase Agreement -1- 1.3Share Cancellation.On the Closing Date, AFH Advisory shall deliver irrevocable instructions to the Company’s transfer agent, together with a share certificate representing shares of common stock that it holds in the Company, with a valid stock power assigning 2,870,000 shares of common stock to the Company for cancellation. 1.4Closing.The Closing shall take place on August 12, 2008 (the “Closing Date”), at the soonest date that all closing conditions set forth herein have been either satisfied or waived.On the Closing Date: (a)the Company shall cause the transfer agent of the Company to reflect the new issuance of Shares on the stock ledger of the Company; (b)the Company shall cause the transfer agent to promptly prepare and deliver to each of the Buyers, stock certificate(s) evidencing the Shares to be purchased in the name of the Buyers and/or its designees (the “Share Certificates”) free and clear of any Encumbrances (defined below); (1)the Buyers shall pay (or cause to be paid) to the Company the aggregate Purchase Price of $870,000(the “Closing Payment”) for the purchase of the Shares, such Closing Payment to be paid at the Closing to the Company by Jiangxi Guixi Yi Xin Copper Co., a Delaware corporation, on behalf of the Yi Xin Copper Investors. The foregoing payment shall be made in cash by cashier's check or by wire transfer of immediately available funds to such account as the Company may specify in writing to Buyers at least one (1) business day prior to the Closing. ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Company represents and warrants to Buyer that now and/or as of the Closing: 2.1Due Organization and Qualification; Subsidiaries; Due Authorization. (a)The Company is a corporation duly incorporated, validly existing and in good standing under the laws of its jurisdiction of formation, with full corporate power and authority to own, lease and operate its respective business and properties and to carry on its respective business in the places and in the manner as presently conducted.The Company is in good standing as a foreign corporation in each jurisdiction in which the properties owned, leased or operated, or the business conducted, by it requires such qualification except for any failure, which when taken together with all other failures, is not likely to have a material adverse effect on the business of the Company, taken as a whole.For purposes of this Agreement, a “material adverse effect” means any effect or change that is or would be materially adverse to the business, operations, assets, condition (financial or otherwise) or results of operations of the Company or the Shares or the consummation of the transactions contemplated hereby. (b)The Company does not have, and has never had, any subsidiaries and does not own, directly or indirectly, any capital stock, equity or interest in any corporation, firm, partnership, joint venture or other entity. Securities Purchase Agreement -2- (c)The Company has all requisite corporate power and authority to execute and deliver this Agreement, and to consummate the transactions contemplated hereby and thereby.The Company has taken all corporate action necessary for the execution and delivery of this Agreement and the consummation of the transactions contemplated hereby, and this Agreement constitutes the legal, valid and binding obligation of the Company, enforceable against the Company in accordance with its respective terms, except as may be affected by bankruptcy, insolvency, moratoria or other similar laws affecting the enforcement of creditors’ rights generally and subject to the qualification that the availability of equitable remedies is subject to the discretion of the court before which any proceeding therefore may be brought.This Agreement, the Actions, and the transactions contemplated hereby have been unanimously approved by the Board of Directors of the Company and by the holders of a majority of the outstanding shares of Common Stock of the Company. 2.2Certificate of Incorporation and By-laws; Minute Books.Certified copies of the Company’s Certificate of Incorporation and its bylaws have been forwarded to the Buyer.Such copies of the Certificate of Incorporation and Bylaws (or similar governing documents) of the Company, and all amendments to each are true, correct and complete.The minute books of the Company as forwarded to the Buyer contain true and complete records of all meetings and consents in lieu of meetings of their respective Board of Directors (and any committees thereof), or similar governing bodies, since the time of their respective organization.The stock books of the Company as forwarded to the Buyer are true, correct and complete. 2.3Consents.No consent or approval of any person, regulatory authority, governmental organization or third party, and no approval, order, license, permit, franchise, declaration or filing of any nature, is required as a result of or in connection with the Seller’s execution, delivery and performance of its obligations under this Agreement. 2.4Capitalization. (a)Immediately prior to giving effect to the transactions contemplated hereby, the authorized capital stock of the Company shallconsist of 100,000,000 shares of the Company common stock and as of the date hereof, and 20,000,000 shares of preferred stock, with 4,000,000 shares of common stock issued and outstanding, and no shares of preferred stock issue and outstanding. (b)Immediately after giving effect to the transactions contemplated hereby, the authorized capital stock of the Company shall consist of 100,000,000 shares of the Company common stock and as of the date hereof, and no shares of preferred stock issue and outstanding.The number of shares of common stock issued and outstanding shall be equal to 1,130,000 shares, plus the total number of shares issued to the Buyers pursuant to this Agreement. (c)As of the date hereof, there are no shares of Company preferred stock issued and outstanding.
